DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on 02/18/2021, PROSECUTION IS HEREBY REOPENED. New ground(s) of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/27/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017087797 application as required by 37 CFR 1.55.
Information Disclosure Statement

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 21, the claim recites the limitation "wherein the at least one radiation element extends through the radiation window". However, there is insufficient antecedent basis for the radiation element in the claim. Due to this lack of antecedent basis it is unclear whether the at least one radiation element represents the same structure as the at least one radiation transparent electrical transmission line. The examiner believes the at least one radiation element is intended to correspond to either the “at least one coil element” or the “at least one radiation transparent electrical transmission line” and recommends updating the claim to reflect that one of these elements extends through the radiation window.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Chmielewski et al. US 20160146911 A1 "Chmielewski" and further in view of Zhai et al. US 20100026303 A1 “Zhai”.
In regard to claim 1, Chmielewski teaches “A medical instrument for magnetic resonance imaging guided radiotherapy comprising:” [Claim 13]; “a magnetic resonance imaging system for acquiring magnetic resonance data from an imaging zone” [Claim 13, 0006]; “a radiation source for emitting X-ray or gamma ray radiation directed at a target zone within the imaging zone, wherein the radiation from the radiation source directed to the target zone passes through a radiation window of the magnetic resonance imaging system” [Claim 16, Claim 17]; “wherein the magnetic resonance imaging system comprises at least one radiation transparent electrical transmission line, which is configured for transmitting an electrical signal and which extends through the radiation window” [Claim 1].

In regard to the radiation source, Chmielewski discloses "A method for delivering radiotherapy treatment to a target region of a subject while imaging the target region, the method comprising: directing one or more beams of ionizing radiation at the target region, wherein the target region is disposed within a magnetic resonance imaging device; passing the one or more beams of ionizing radiation through a treatment beam region of a radiofrequency receive coil assembly" [Claim 16]. X-rays and gamma rays are two types of ionizing radiation and therefore, under broadest reasonable interpretation, either type of radiation can be emitted from the radiation source. Also, since the beam must pass through a treatment beam region of the receive coil assembly (i.e. a portion of the MRI system), the treatment beam region constitutes a radiation window. Furthermore, Chmielewski discloses "The method of claim 16, further comprising generating the one or more beam of ionizing radiation from at least one of a radioisotope source or a linear accelerator" [Claim 17]. Thus the method requires the use of a radiation source in the form of a radioisotope source and/or a linear accelerator to emit radiation.
In regard to an electrical transmission line, Chmielewski discloses "a first conductive loop that extends into a treatment beam region of the radiofrequency receive coil assembly through which one or 
In regard to the conductor line, Chmielewski discloses "The RF receive coil 210 can include a series of conductive lines 302, which can be formed of an electrically-conductive material, including but not limited to copper, silver, aluminum, or any other conducting material. The conductive lines 302 can form loops, one for each of the receive coil elements E1-E3, which are electrically connected at a plurality of nodes 304" [0034]. These conductive lines constitute conductor lines since they can form loops (i.e. the electrical transmission line) which are electrically connected.
Chmielewski does not teach “wherein the electrical transmission line is provided by a microstrip comprising a conductor line extending parallel to the ground layer, wherein the conductor line and the ground layer are separated from each other by a dielectric substrate”.

In regard to the electrical transmission line being provided by a microstrip comprising a conductor line extending parallel to the ground layer and the conductor line and the ground layer being separated from each other by a dielectric substrate, Zhai discloses “FIG. 5 shows one suitable implementation of the surface coil 20, in which the annular conductor 22 is configured as an annular microstrip transmission line on a generally planar dielectric substrate 24. A ground plane 26 of other planar radio frequency shield is arranged parallel with the annular conductor 22 disposed on a side of the dielectric substrate 24 opposite the annular conductor 22” [0037]. As shown in FIG. 5, the annular conductor 22 is separated from the ground plane 26 (i.e. ground layer) by the dielectric substrate. Therefore, the conductor line and the ground layer are parallel to each other and are separated from each other by a dielectric substrate (i.e. dielectric substrate 24). Therefore, the surface coil 20 constitutes an electrical transmission line that is provided by a microstrip comprising a conductor line (i.e. annular conductor 22) extending parallel to the ground layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the medical instrument for magnetic resonance imaging guided radiotherapy as disclosed in Chmielewski so as to include the microstrip disclosed in Zhai in order to allow the electrical signal to propagate through the radiation window. A microstrip is one of a finite number of structures that can be used to transmit electrical signals in a magnetic resonance imaging system. According to Zhai, “The configuration of the annular conductor 22 of the surface coil is such as to support both the uniform and sinusoidal oscillations current modes and their associated magnetic fields simultaneously. Thus, the same surface coil can be used to simultaneously generate or detect B1 fields at both the first and second magnetic resonance frequencies” [0036]. Therefore, the surface coil 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chmielewski does not teach “wherein the microstrip is a multiconductor microstrip comprising a plurality of conductor lines extending parallel to the ground layer, which is a common ground layer for the conductor lines separated from the conductor lines by the dielectric substrate”.
Zhai teaches “wherein the microstrip is a multiconductor microstrip comprising a plurality of conductor lines extending parallel to the ground layer, which is a common ground layer for the conductor lines separated from the conductor lines by the dielectric substrate” [0037, FIG. 5, 0041, FIG. 7, 0039, 0036].
In regard to the microstrip, Zhai discloses “FIG. 5 shows one suitable implementation of the surface coil 20, in which the annular conductor 22 is configured as an annular microstrip transmission line on a generally planar dielectric substrate 24. A ground plane 26 of other planar radio frequency shield is arranged parallel with the annular conductor 22 disposed on a side of the dielectric substrate 24 opposite the annular conductor 22” [0037]. As shown in FIG. 5, the annular conductor 22 is separated from the ground plane 26 (i.e. ground layer) by the dielectric substrate. Therefore, the conductor line and the ground layer are parallel to each other and are separated from each other by a dielectric substrate (i.e. dielectric substrate 24). Therefore, the surface coil 20 constitutes an electrical transmission line that is provided by a microstrip comprising a conductor line (i.e. annular conductor 22) extending parallel to the ground layer.
In regard to the microstrip being a multiconductor microstrip comprising a plurality of conductor lines extending parallel to the ground layer, Zhai discloses “In the configuration of FIG. 7, the annular 
In regard to the conductor lines being separated from the conductor lines by the dielectric substrate, Zhai also discloses “FIGS. 6-8 show plan views of various surface coil embodiments each employing the cross-sectional configuration of FIG. 5. In the plan views of FIGS. 6-8, the dielectric substrate 24 is not shown, so that the annular conductor is seen on top of the ground plane 26. In practice the dielectric substrate 24 may be opaque, transparent of translucent” [0039]. Therefore, the surface coil embodiments of FIG. 6-8 include the dielectric substrate 24 which separates the annular conductors 22a, 22b and 22c from the ground layer 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the medical instrument for magnetic resonance imaging guided radiotherapy as disclosed in Chmielewski so as to include the microstrip disclosed in Zhai in order to allow the electrical signal to propagate through the radiation window. A microstrip is one of a finite number of structures that can be used to transmit electrical signals in a magnetic resonance imaging system. According to Zhai, “The configuration of the annular conductor 22 of the surface coil is such as to support both the uniform and sinusoidal oscillations current modes and their associated magnetic fields simultaneously. Thus, the same surface coil can be used to simultaneously generate or detect B1 fields at both the first and second magnetic resonance frequencies” [0036]. Therefore, the surface coil 20 (i.e. the microstrip) can be configured to effectively transmit multiple electrical signals to process into images. Combining the prior art elements according to known techniques would yield the predictable result of propagating electrical signals through the radiation window more efficiently.

In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the dielectric substrate consists of a material with a total radiation resistance of at least 250 kGy” [0010, Claim 7]. 
In regard to the dielectric substrate consisting of polyimide, Chmielewski discloses "The substrate and/or the insulating layer can be constructed of polyimide" [0010]. Furthermore, Chmielewski discloses "The radiofrequency receive coil assembly of claim 6, wherein at least one of the insulating layer and the substrate comprises polyimide" [Claim 7]. A dielectric material is used for insulating, therefore, under broadest reasonable interpretation the dielectric substrate consists of polyimide. In regard to the total radiation resistance being at least 250 kGy, the instant application states that "Polyimide can withstand high-energy radiation energy up to 10 MGy doses with only negligible or no changes in either its physical or electrical properties" [Page 10, Lines 7-9], thus the radiation resistance in a property inherent to polyimide. Therefore, since the dielectric substrate disclosed by Chmielewski consists of polyimide, it has a total radiation resistance of at least 250 kGy.  
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the dielectric substrate consists of polyimide” [0010, Claim 7].
In regard to the dielectric substrate consisting of polyimide, Chmielewski discloses "The substrate and/or the insulating layer can be constructed of polyimide" [0010]. Furthermore, Chmielewski discloses "The radiofrequency receive coil assembly of claim 6, wherein at least one of the insulating layer and the substrate comprises polyimide" [Claim 7]. A dielectric material is used for insulating, therefore, under broadest reasonable interpretation the dielectric substrate consists of polyimide.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the thickness of the conductor lines is less than 20 μm” [0042].
In regard to the thickness of the conductor lines, "In an exemplary implementation, the substrate 310 and the first and second additional insulating layers 702, 706 can be formed of KAPTON polyimide film, and the conductive layer 704 can be formed of copper. In this implementation, the total thickness of the first and second additional insulating layers 702, 706 can be chosen so as to homogenize the beam attenuation according to the attenuation caused by the copper. The relative attenuation of a material for ionizing radiation can be approximated as the product of the density of the material and the thickness of the material in a direction parallel to the propagation of the ionizing radiation. For example, assuming densities of 1.4 gcm-3, 8.9 gcm-3, and 1.2 gcm-3, for KAPTON (polyimide), copper, and the adhesive (disposed between the layers), respectively, and a conducting layer thickness of 0.003302 mm of the first and second insulation layers, a relative attenuation of the copper layer would be approximately equal to 0.0003302 cm x 8.9 gcm-3=0.0294 gcm-2" [0042]. The conducting layer includes the conductor lines and in this exemplary implementation, the thickness of this layer corresponds to 0.003302 mm (i.e. 3.302 μm). Since the conducting layer can only be 3.302 μm in thickness, the conductor lines are inherently less than that 20 μm in thickness. 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the position of the transmission line within the radiation window is located at a position of a minimal coupling of the transmission line with one or more receiving coil elements of an antenna array of the magnetic resonance imaging system” [0034, 0036]. In regard to the transmission line, Chmielewski discloses "The RF receive coil 210 includes a 1xn array of receive coil elements E1, E2, and E3. The RF receive coil 210 can include a series of conductive lines 302, which can 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein a plurality of receiving coil elements of the antenna array of the magnetic resonance imaging system is arranged in a plurality of parallel rows forming a rectangular matrix structure, wherein the transmission line extents next to a common centerline of coil elements comprised by an outermost column of the matrix structure” [0036, FIG. 4]. 
In regard to the receiving coil elements being arranged in parallel rows, Chmielewski discloses "FIG. 4 shows an implementation of a RF coil 210, which includes two of the 1xn arrays S1, S2 of the receive coil elements shown in FIG. 3. A first of the 1xn arrays S1, which includes the receive coil elements E1-E4, is formed on one side of the substrate 310, and a second of the 1xn arrays S2, which includes the receive coil elements E5-E8, is formed on an opposite side of the substrate 310. As with the 
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the position of the minimal coupling is identified as a position from among a plurality of positions for which a minimum coupling of the transmission line with the coil elements of the antenna array is measured” [0034-0036]. 
In regard to the transmission line, Chmielewski discloses "The RF receive coil 210 includes a 1xn array of receive coil elements E1, E2, and E3. The RF receive coil 210 can include a series of conductive lines 302, which can be formed of an electrically-conductive material, including but not limited to copper, silver, aluminum, or any other conducting material" [0034]. The series of conductive lines constitute a transmission line. Since there are a series of conductive lines 302, each one is associated with a position. Additionally, since the "conductive lines 302 can be formed on a substrate 310, one example of which is a printed circuit board" [0035], the positions of coupling can be identified. In regard to minimal coupling, Chmielewski discloses "As with the implementation shown in FIG. 3, the implementation shown in FIG. 4 includes a treatment beam area RB where there are no components, vias, or overlapping conductors on either side of the substrate 310. Also, the region WC illustrates a 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chmielewski teaches “[…] a coil element of the antenna array comprising a plurality of receiving coil elements of the magnetic resonance imaging system […]” [0034, 0036]. 
In regard to the coil elements of the antenna array comprising a plurality of receiving coil elements of the magnetic resonance imaging system, Chmielewski discloses "FIG. 4 shows an implementation of a RF coil 210, which includes two of the 1xn arrays S1, S2 of the receive coil elements shown in FIG. 3. A first of the 1xn arrays S1, which includes the receive coil elements E1-E4, is formed on one side of the substrate 310, and a second of the 1.times.n arrays S2, which includes the receive coil elements E5-E8, is formed on an opposite side of the substrate 310. As with the implementation shown in FIG. 3, the implementation shown in FIG. 4 includes a treatment beam area RB where there are no components, vias, or overlapping conductors on either side of the substrate 310. Also, the region WC illustrates a worst-case region where radiation may stray beyond the expected treatment beam area RB without harming the coil 210 or being subjected to components that may cause non-uniformities in the treatment beam 204. Adding an appropriate thickness of the substrate 310 on each side of or to compensate for the conductive lines 302 can yield a uniform attenuation to the treatment beam 204 throughout the necessary volume" [0036].

Zhai teaches “wherein the microstrip is connected to a coil element of the antenna array […] and the microstrip is configured for transmitting an RF- signal received by the receiving coil elements of the antenna array through the radiation window” [0037, 0007, 0036].
In regard to the microstrip being connected to a coil element of the antenna array of Chmielewski, Zhai discloses “FIG. 5 shows one suitable implementation of the surface coil 20, in which the annular conductor 22 is configured as an annular microstrip transmission line on a generally planar dielectric substrate 24” [0037]. This the device includes a microstrip. Furthermore, Zhai discloses “In accordance with another aspect a radio frequency coil is disclosed comprising an annular conductor configured to support: (i) a uniform electrical current distribution generating a first B1 field at a first magnetic resonance frequency directed out of a plane of the annular conductor; and (ii) a sinusoidal electrical current distribution generating a second B1 field at a second magnetic resonance frequency directed parallel with the plane of the annular conductor” [0007]. Since the annular conductor is configures and an annular microstrip transmission line and the radio frequency coil containing the annular conductor can support uniform electrical current and sinusoidal electrical current distribution, under broadest reasonable interpretation, the microstrip has to be connected to a coil element of the antenna array in order to be able to receive the RF signal. Furthermore, since the radio frequency coil is capable of supporting uniform electrical current distribution and sinusoidal electrical current distribution, under broadest reasonable interpretation, the microstrip is configured for transmitting an RF-signal received by the receiving coil elements of the antenna array through the radiation window (i.e. disclosed in Chmielewski).

In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the transmission line and at least one of the receiving coil elements of the antenna array are implemented on a common printed circuit board, wherein a substrate of the printed circuit board is used as the dielectric substrate of the microstrip” [0035, 0036].
In regard to a printed circuit board, Chmielewski discloses "The conductive lines 302 can be formed on a substrate 310, one example of which is a printed circuit board (PCB). A PCB or other substrate 310 consistent with implementation of the current subject matter can be formed of insulating materials, such as, for example, polyimide film" [0035]. Since the PCB can be formed with polyimide film (i.e. a dielectric substrate), under broadest reasonable interpretation, a substrate of the printed circuit board could be used as the dielectric substrate of the microstrip. The conductive lines are a part of the transmission line. In regard to the receiving coil elements of the antenna array being implemented on 
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chmielewski teaches “wherein a plurality of electrical transmission lines extends through the radiation window and wherein the plurality of electrical transmission lines is provided by a plurality of microstrips” [0035, FIG. 4]. 
In regard to electrical transmission lines, Chmielewski discloses "The region RB of the RF receive coil 210 is free of components, vias, or overlapping conductors. In this manner, at any point in the region RB, the treatment beam 204 passes through only a single layer of the conducting material from which the conductive lines 302 are formed" [0035]. In this case the conductive lines 302 constitute electrical transmission lines and as shown in FIG. 4 there a plurality of conductive lines 302. These conductive lines form loops that extend through the treatment beam area RB (i.e. the radiation window), as shown in FIG. 4. As stated previously, due to the presence of these conductive lines (i.e. conductor lines), the plurality of microstrips are inherently present.
Chmielewski does not teach “wherein the plurality of electrical transmission lines is provided by a plurality of microstrips”.
Zhai teaches “wherein the plurality of electrical transmission lines is provided by a plurality of microstrips” [0037, 0041].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the medical instrument for magnetic resonance imaging guided radiotherapy as disclosed in Chmielewski so as to include the microstrip disclosed in Zhai in order to allow the electrical signal to propagate through the radiation window. A microstrip is one of a finite number of structures that can be used to transmit electrical signals in a magnetic resonance imaging system. According to Zhai, “The configuration of the annular conductor 22 of the surface coil is such as to support both the uniform and sinusoidal oscillations current modes and their associated magnetic fields simultaneously. Thus, the same surface coil can be used to simultaneously generate or detect B1 fields at both the first and second magnetic resonance frequencies” [0036]. Therefore, the surface coil 20 (i.e. the microstrip) can be configured to effectively transmit multiple electrical signals to process into images. Combining the prior art elements according to known techniques would yield the predictable result of propagating electrical signals through the radiation window more efficiently.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the medical instrument is configured to move the radiation source relative to the radiation window such that the location, where the X-ray or gamma ray radiation directed at the target zone passes through the radiation window, is varied” [0030, Claim 14, 0006]. 
In regard to moving the radiation source, Chmielewski discloses "While only a single assembly is shown as the instrument 106 in FIG. 1, implementations of the current subject matter can include multiple assemblies mounted on the gantry 110, such as for example, multiple radiation emitters and/or multi-leaf collimator devices. For example, some implementations can include three radiation head assemblies (not shown in FIG. 1) mounted in the gap 104, distributed about the Z-axis, and rotatable about the Z-axis on the gantry 110" [0030]. The multiple radiation emitters and/or multi-leaf collimator devices act as a radiation source and since they can be mounted on a gantry they are capable of being rotated (i.e. moved) relative to the radiation window. Additionally, Chmielewski discloses "The radiotherapy system of claim 13, wherein the magnetic resonance imaging-radiotherapy system comprises a split magnetic resonance imaging system, which comprises first and second magnet housings separated by a gap region, a gantry disposed in the gap region, at least one radiotherapy head disposed on and moveable with the gantry" [Claim 14]. Therefore, the radiotherapy head (i.e. the radiation source) is moveable. In regard to directing radiation at the target zone, Chmielewski discloses "a method for delivering radiotherapy treatment to a target region while imaging the target region" [0006]. In order for the delivery to be made, the X-ray or gamma ray radiation had to pass through the treatment beam area RB (i.e. the radiation window).
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. 
In regard to a LINAC, Chmielewski discloses "The method of claim 16, further comprising generating the one or more beams of ionizing radiation from at least one of a radioisotope source and a linear accelerator" [Claim 17]. Additionally, Chmielewski discloses "Furthermore, for systems utilizing an instrument 106, such instrument are not limited to one or more radiation therapy devices such as radiation sources or linear particle accelerators (LINACs), but can include any type of instrument used with an MRI" [0030]. X-rays are a type of ionizing radiation. Therefore, a linear accelerator (i.e. LINAC) can be used to generate and emit X-ray radiation.
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Chmielewski. Likewise, Chmielewski teaches “wherein the radiation source comprises radionuclides emitting gamma ray radiation from gamma decays” [Claim 17, 0030]. 
In regard to a radiation source, Chmielewski discloses "The method of claim 16, further comprising generating the one or more beams of ionizing radiation from at least one of a radioisotope source and a linear accelerator" [Claim 17]. Additionally, Chmielewski discloses "Furthermore, for systems utilizing an instrument 106, such instrument are not limited to one or more radiation therapy devices such as radiation sources or linear particle accelerators (LINACs), but can include any type of instrument used with an MRI" [0030]. Since the radiation source can include any type of instrument used with an MRI, a radiation source that comprises radionuclides can be used within the system. Furthermore, a radioisotope is synonymous with a radionuclide and is capable of emitting gamma radiation from gamma decay. Therefore, the radiation source that comprises radionuclides can emit gamma ray radiation to the target region.  
In regard to claim 21, Chmielewski teaches “A medical instrument for magnetic resonance imaging guided radiotherapy, the medical instrument comprising: a magnetic resonance imaging system configured to acquire magnetic resonance data from an imaging zone, wherein the magnetic resonance imaging system includes: [Claim 13, 0006]; “a radiation window; at least one coil element disposed within the radiation window, at least one amplifier configured to amplify an RF signal received by the at least one coil element, wherein the at least one amplifier is disposed outside the radiation window, and at least one radiation transparent electrical transmission line, which is configured for transmitting an electrical signal from the at least one coil element disposed within the radiation window to the at least one amplifier disposed outside the radiation window, wherein the at least one radiation element extends through the radiation window” [0033, 0034, FIG. 2, Claim 1]; and “a radiation source configured to emit X-ray or gamma ray radiation directed at a target zone within the imaging zone, wherein the radiation from the radiation source directed to the target zone passes through the radiation window of the magnetic resonance imaging system” [Claim 16, Claim 17].
In regard to a medical instrument for magnetic resonance imaging guided radiotherapy, Chmielewski teaches “A magnetic resonance imaging-radiotherapy system comprising" [Claim 13]. The system inherently includes the medical instrument(s) necessary to perform magnetic resonance imaging guided radiotherapy, as shown in FIGs. 1 and 2. In regard to the magnetic resonance imaging system, Chmielewski discloses "a magnetic resonance imaging system, the magnetic resonance imaging system comprising a radiofrequency receive coil assembly" [Claim 13]. Since it contains a receive coil assembly, it is capable of acquiring magnetic resonance data. In regard to an imaging zone, Chmielewski discloses "the radiofrequency receive coil assembly detects an MRI signal from the target region" [0006]. This target region, under broadest reasonable interpretation, is within an imaging zone.
In regard to a radiation window, Chmielewski discloses “As shown in FIG. 2, the RF receive coil assembly 210 extends between the instrument 106 and the target region 202. Accordingly, in 
In regard to at least one amplifier being configured to amplify an RF signal received by the at least one coil element, Chmielewski discloses “FIG. 3 shows a plan view of a circuit layout 1 x n implementation of a RF receive coil 210 consistent with implementations of the current subject matter. […] The RF receive coil 210 can include a series of conductive lines 302 […] The conductive lines 302 can also be connected to various RF receive coil components, shown generally as components block 306, and which can include one or more RF receive coil components. For example, the components block 306 can include interface electronics that provide one or more of tuning, matching, pre-amplification, transmit decoupling, and the like” [0034]. In this case, since the coil 210 is an RF receive coil it is capable of receiving RF signals. Since the RF receive coil 210 includes conductive lines 302 which are connected to a components block 306 and the components 306 can provide pre-amplification, under broadest reasonable interpretation, the components block 306 constitutes at least one amplifier that is configured to amplify an RF signal received by the at least one coil element.

In regard to an electrical transmission line, Chmielewski discloses "a first conductive loop that extends into a treatment beam region of the radiofrequency receive coil assembly through which one or more beams of ionizing radiation pass; and a second conductive loop that extends into the treatment beam region, the second conductive loop being electrically connected to the first conductive loop at a node; wherein the first conductive loop and the second conductive loop comprise a conductive material, both lie at least approximately in a same plane, and both an at least approximately equal thickness normal to the same plane; and wherein the first conductive loop and the second conductive loop do not overlap each other in the treatment beam region such that the one or more beams of ionizing radiation pass through only a single layer of the conductive material in traversing the treatment beam region" [Claim 1]. In this case, the first and second conductive loops constitute an electrical transmission line because they are electrically connected and contain conductive material through which a signal can pass through. Additionally, these loops extend through the treatment beam region (i.e. the radiation window). Since the one or more beams of ionizing radiation pass through only a single layer of the conductive material (i.e. first and second loops) in traversing the treatment beam region, under broadest reasonable interpretation, the electrical transmission line is transparent since it does not 
In regard to at least one radiation element extends through the radiation window, Chmielewski discloses in FIG. 2, that the instrument 106 emits radiation through the radiation window into the target region 202, under broadest reasonable interpretation the instrument 106 constitutes a radiation element that is capable of extending through the radiation window.
In regard to the radiation source, Chmielewski discloses "A method for delivering radiotherapy treatment to a target region of a subject while imaging the target region, the method comprising: directing one or more beams of ionizing radiation at the target region, wherein the target region is disposed within a magnetic resonance imaging device; passing the one or more beams of ionizing radiation through a treatment beam region of a radiofrequency receive coil assembly" [Claim 16]. X-rays and gamma rays are two types of ionizing radiation and therefore, under broadest reasonable interpretation, either type of radiation can be emitted from the radiation source. Also, since the beam must pass through a treatment beam region of the receive coil assembly (i.e. a portion of the MRI system), the treatment beam region constitutes a radiation window. Furthermore, Chmielewski discloses "The method of claim 16, further comprising generating the one or more beam of ionizing radiation from at least one of a radioisotope source or a linear accelerator" [Claim 17]. Thus the method requires the use of a radiation source in the form of a radioisotope source and/or a linear accelerator to emit radiation.

In regard to the conductor lines extending parallel to the ground layer, Chmielewski discloses “The conductive lines 302 can be formed on a substrate 310, one example of which is a printed circuit board (PCB). A PCB or other substrate 310 consistent with the implementations of the current subject matter can be formed of insulating materials, such as, for example polyimide film (e.g. KAPTON available from Dupont of Wilmington, Del.)” [0035]. A printed circuit board (PCB) typically includes a copper ground plane and a standard PCB ground plane is “placed on the board’s bottom layer, while the components and signal traces are on the top layer” [https://www.mclpcb.com/guide-to-pcb-grounding-techniques/]. In this case, the conductor lines 302 would be located on the top layer of the PCB. Since the conductive lines are made of conductive material and are formed on a substrate 310 (i.e. a PCB), under broadest reasonable interpretation, the conductor lines (i.e. conductive lines) extend parallel to the ground layer (i.e. bottom layer) of the PCB since the layers of the PCB are inherently arranged in a parallel manner. Additionally, as shown in the FIG. 7, bottom layer of the substrate 310 and the 
In regard to the conductor line and the electrical ground layer being separated from each other by a dielectric substrate, Chmielewski discloses "for each of the implementations disclosed herein, the treatment beam attenuation can be homogenized by placing dielectric layers in regions where the conductive lines 302 are not present in order to equalize the attenuation across the treatment beam area RB" [0040]. Therefore, under broadest reasonable interpretation, a dielectric substrate can be placed between the conductor line and the electrical ground layer.
Chmielewski does not teach “wherein the at least one transparent electrical transmission line is provided by a microstrip comprising a conductor line extending parallel to an electrical ground layer, wherein the conductor line and the electrical ground layer are separated from each other by a dielectric substrate”.
Zhai teaches “wherein the at least one transparent electrical transmission line is provided by a microstrip comprising a conductor line extending parallel to an electrical ground layer, wherein the conductor line and the electrical ground layer are separated from each other by a dielectric substrate” [0037, FIG. 5].
In regard to the electrical transmission line being provided by a microstrip comprising a conductor line extending parallel to the ground layer and the conductor line and the ground layer being separated from each other by a dielectric substrate, Zhai discloses “FIG. 5 shows one suitable implementation of the surface coil 20, in which the annular conductor 22 is configured as an annular microstrip transmission line on a generally planar dielectric substrate 24. A ground plane 26 of other planar radio frequency shield is arranged parallel with the annular conductor 22 disposed on a side of the dielectric substrate 24 opposite the annular conductor 22” [0037]. As shown in FIG. 5, the annular conductor 22 is separated from the ground plane 26 (i.e. ground layer) by the dielectric substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the medical instrument for magnetic resonance imaging guided radiotherapy as disclosed in Chmielewski so as to include the microstrip disclosed in Zhai in order to allow the electrical signal to propagate through the radiation window. A microstrip is one of a finite number of structures that can be used to transmit electrical signals in a magnetic resonance imaging system. According to Zhai, “The configuration of the annular conductor 22 of the surface coil is such as to support both the uniform and sinusoidal oscillations current modes and their associated magnetic fields simultaneously. Thus, the same surface coil can be used to simultaneously generate or detect B1 fields at both the first and second magnetic resonance frequencies” [0036]. Therefore, the surface coil 20 (i.e. the microstrip) can be configured to effectively transmit multiple electrical signals to process into images. Combining the prior art elements according to known techniques would yield the predictable result of propagating electrical signals through the radiation window more efficiently.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. US 20160146911 A1 "Chmielewski" and Zhai et al. US 20100026303 A1 “Zhai” as applied to claims 1-6 and 9-17 above, and further in view of Antonuk US 20100320391 A1 "Antonuk".
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Chmielewski and Zhai does not teach “wherein the thickness of the dielectric substrate is less than 110 μm”.
Antonuk teaches “wherein the thickness of the dielectric substrate is less than 110 μm” [0009].
2N2O), silicon nitride (Si3N4), polyimide, and Benzocyclobutene polymer (BCB). The thickness of a given passivation layer deposited onto the array surface during fabrication can range from ~100 nm up to 10 μm" [0009]. Since the passivation layer can include polyimide, it can be deemed a dielectric substance and has a thickness that is less than 110 μm. Furthermore, Antonuk discloses, "Dielectrics in devices such as TFTs and capacitors can include materials such as silicon nitride (Si3N4), silicon dioxide (SiO2), amorphous silicon, and amorphous silicon nitride (a-Si3N4H). The thickness of a given dielectric layer deposited onto the array surface during fabrication can range from ~1 nm to several μm" [0009]. This further confirms the use of a dielectric substrate that has a thickness that is less than 110 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chmielewski and Zhai so as to include the thickness of the dielectric substrate as disclosed by Antonuk in order to maximize the imaging signal that received by the receiving coil elements. By including a dielectric substrate layer the treatment beam attenuation can be homogenized, thus allowing for equal attenuation across the treatment beam area. However should the thickness of this dielectric substrate layer exceed a specific threshold, the dielectric absorbs more of the radiation treatment beam. Due to this absorbance, less of the treatment beam is delivered to the target zone and thus less of the reflected MRI signal can be obtained. Therefore, restricting the thickness of the dielectric substrate helps to ensure that there is equal attenuation of the treatment beam and adequate signal reception from the target zone. 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Chmielewski and Zhai does not teach “wherein the thickness of the dielectric substrate is less than 50 μm”.
Antonuk teaches “wherein the thickness of the dielectric substrate is less than 50 μm” [0009]. 
2N2O), silicon nitride (Si3N4), polyimide, and Benzocyclobutene polymer (BCB). The thickness of a given passivation layer deposited onto the array surface during fabrication can range from ~100 nm up to 10 μm" [0009]. Since the passivation layer can include polyimide, it can be deemed a dielectric substance and has a thickness that is less than 50 μm. Furthermore, Antonuk discloses, "Dielectrics in devices such as TFTs and capacitors can include materials such as silicon nitride (Si3N4), silicon dioxide (SiO2), amorphous silicon, and amorphous silicon nitride (a-Si3N4H). The thickness of a given dielectric layer deposited onto the array surface during fabrication can range from ~1 nm to several μm" [0009]. This further confirms the use of a dielectric substrate that has a thickness that is less than 50 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chmielewski and Zhai so as to include the thickness of the dielectric substrate as disclosed by Antonuk in order to maximize the imaging signal that received by the receiving coil elements. By including a dielectric substrate layer the treatment beam attenuation can be homogenized, thus allowing for equal attenuation across the treatment beam area. However should the thickness of this dielectric substrate layer exceed a specific threshold, the dielectric absorbs more of the radiation treatment beam. Due to this absorbance, less of the treatment beam is delivered to the target zone and thus less of the reflected MRI signal can be obtained. Therefore, restricting the thickness of the dielectric substrate helps to ensure that there is equal attenuation of the treatment beam and adequate signal reception from the target zone.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. US 20160146911 A1 "Chmielewski" and Zhai et al. US 20100026303 A1 “Zhai” as applied to claims 1-6 and 9-17 above, and further in view of De Weerdt US 20170115369 A1 "De Weerdt".
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chmielewski teaches “The medical instrument of claim 1, wherein the medical instrument further comprises” [Claim 13]; “receive a treatment plan for irradiating the target zone” [0006]; “acquire the magnetic resonance data using the magnetic resonance imaging system” [Claim 13, Claim 16]; “register a location of the target zone in the magnetic resonance image” [0031]; “generate control signals in accordance with the location of the target zone and the treatment plan” [Claim 16]; and “control the radiation source to irradiate the target zone using the control signals” [Claim 16].
In regard to the medical instrument, Chmielewski discloses "A magnetic resonance imaging-radiotherapy system comprising" [Claim 13]. The system inherently includes the medical instrument(s) necessary to perform magnetic resonance imaging guided radiotherapy. In regard to a treatment plan, Chmielewski discloses "In further interrelated aspect, a method for delivering radiotherapy treatment to a target region while imaging the target region includes directing one or more beams of ionizing radiation at the target region disposed within an MRI device" [0006]. In order to deliver a radiotherapy treatment, a treatment plan had to have been received, thus the treatment plan is inherent to the system. In regard to acquiring magnetic resonance data, Chmielewski discloses "detecting a magnetic resonance imaging signal from the target region using the radiofrequency receive coil assembly" [Claim 16]. Since the magnetic resonance imaging system comprises a “radiofrequency coil assembly" [Claim 13], magnetic resonance data is acquired by the magnetic resonance imaging system. In regard to registering a location of the target zone in the magnetic resonance image, Chmielewski, discloses "The system 100 can be used to image a target region 202 (e.g. a volume or area within the patient (not shown in FIG. 2), which can be positioned above the patient couch 114, while the instrument 106 can be used to emit radiation 204 for simultaneously performing some form of treatment to the patient within a target region 202" [0031]. Since the treatment can be performed on the target region, the location of 
The combination of Chmielewski and Zhai does not teach “a processor for controlling the medical instrument”, “a memory containing machine executable instruction for execution by the processor, wherein execution of the machine executable instructions causes the processor to” or to "reconstruct a magnetic resonance image from the magnetic resonance data". 
De Weerdt teaches “a processor for controlling the medical instrument” [Claim 1], “a memory containing machine executable instruction for execution by the processor, wherein execution of the machine executable instructions causes the processor to” [Claim 1] and to "reconstruct a magnetic resonance image from the magnetic resonance data" [Claim 1]. 
In regard to a processor, De Weerdt discloses "a processor for controlling the magnetic resonance imaging system" [Claim 1]. The magnetic resonance imaging system represents the medical instrument. In regard to the memory, De Weerdt discloses "a memory containing pulse sequence data, a set of coil sensitivities for the multiple antenna elements, and machine executable instructions […] wherein execution of the machine executable instructions causes the processor to acquire the multiple blades of magnetic resonance data using the pulse sequence data to control the magnetic resonance imaging system" [Claim 1]. Therefore, the machine executable instructions are accessed by the processor. In regard to reconstructing a magnetic resonance image, De Weerdt discloses to "reconstruct a blade image from the coil specific magnetic resonance data for each of the multiple antenna elements according to a parallel imaging magnetic resonance imaging protocol" [Claim 1].Therefore the magnetic resonance data is used to construct an image.

In regard to claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Chmielewski and Zhai does not teach “wherein the memory further contains pulse sequence data and a parallel magnetic resonance imaging protocol, wherein the pulse sequence data is configured to cause the processor to acquire the magnetic resonance data according to the parallel magnetic resonance imaging protocol, wherein the magnetic resonance image is reconstructed reconstruct from the magnetic resonance data according to the parallel magnetic resonance imaging protocol”.
De Weerdt teaches “wherein the memory further contains pulse sequence data and a parallel magnetic resonance imaging protocol, wherein the pulse sequence data is configured to cause the processor to acquire the magnetic resonance data according to the parallel magnetic resonance imaging protocol, wherein the magnetic resonance image is reconstructed reconstruct from the magnetic resonance data according to the parallel magnetic resonance imaging protocol” [Claim 1].
In regard to the memory, De Weerdt discloses "a memory containing pulse sequence data, a set of coil sensitivities for the multiple antenna elements, and machine executable instructions; wherein the pulse sequence data is configured to cause the processor to acquire the magnetic resonance data as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chmielewski and Zhai so as to include the memory as disclosed in De Weerdt in order to generate images to use for planning radiotherapy. Having the memory contain pulse sequence data and a parallel magnetic imaging protocol along with the machine executable instructions for acquiring magnetic resonance imaging data and performing reconstruction would streamline the process of delivering treatment with radiotherapy as these functions would not have to be programmed each time a treatment was desired. With these reconstructed images, the physician would have a better understanding of the target zone to which radiotherapy is applied.  
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, the combination of Chmielewski and Zhai does not teach “wherein the memory further contains a set of coil sensitivities for the plurality of receiving coil elements of the antenna array, wherein the parallel magnetic resonance imaging protocol is a sensitivity encoder 
De Weerdt teaches “wherein the memory further contains a set of coil sensitivities for the plurality of receiving coil elements of the antenna array, wherein the parallel magnetic resonance imaging protocol is a SENSE protocol and wherein the magnetic resonance image is reconstructed reconstruct from the magnetic resonance data using the set of coil sensitivities” [Claim 1, Claim 12, 0031]. 
In regard to the memory, De Weerdt discloses "a memory containing pulse sequence data, a set of coil sensitivities for the multiple antenna elements […] such that each of the multiple blades of magnetic resonance data comprise coil specific magnetic resonance data acquired for each of the multiple antenna elements simultaneously" [Claim 1].  The antenna elements represent the receiving coil elements. Therefore, since the coil specific magnetic resonance data (i.e. the coil sensitivity) is acquired for each of the elements simultaneously, the coil sensitivities for the antenna array are contained in the memory. In regard to the parallel magnetic imaging protocol, De Weerdt discloses "The magnetic resonance imaging system of claim 1, wherein the parallel imaging magnetic resonance imaging protocol is any one of the following: a SENSE protocol, a GRAPPA protocol, and a hybrid SENSE-GRAPPA protocol" [Claim 12]. In regard to reconstructing a magnetic resonance image using the set of coil sensitivities, De Weerdt discloses "The parallel imaging magnetic resonance imaging protocol may use the set of coil sensitivities to combine each of the measured coil images (reconstructed from the coil specific magnetic resonance data) into a complete blade image" [0031]. Under broadest reasonable interpretation, the coil specific magnetic resonance data includes coil sensitivity and therefore, a magnetic resonance image can be reconstructed from the magnetic resonance data using the set of coil sensitivities. 
.  
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed on 09/16/2020, with respect to the rejection of claim 21 under 35 U.S.C. 112(b) have been fully considered however they are not persuasive. The examiner respectfully maintains the rejection of claim 21 under 35 U.S.C. 112(b) and directs the applicant to the 35 U.S.C. 112 section above.
Applicant’s arguments, see Appeal Brief pages 6-24, filed on 02/18/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhai et al. US 20100026303 A1 “Zhai” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amies et al. US 8958864 B2.
Amies is pertinent to the applicant’s disclosure because it relates to a combined radiation therapy and magnetic resonance unit [Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793